No. 04-00-00165-CV

Lynda WATKINS and All Other Occupants,
Appellant

v.

BRANDON OAKS APARTMENTS,
Appellee

From the County Court at Law No. 2, Bexar County, Texas
Trial Court No. 257,912
Honorable Irene Rios, Judge Presiding

PER CURIAM



Sitting:	Alma L. López, Justice

		Catherine Stone, Justice

		Paul W. Green, Justice


Delivered and Filed:	July 19, 2000


DISMISSED FOR LACK OF PROSECUTION


	The appellant's brief, which was due on June 9, 2000, has not been filed.  The brief was
originally due on April 10, 2000.  On that day, the appellant filed a motion in this court requesting
an additional 60 days to file her brief.  The court granted the appellant's request on April 12, 2000,
and extended the time for filing the appellant's brief until June 9, 2000.  The brief was not filed, so
this court ordered the appellant to show cause in writing by June 30, 2000 why this appeal should
not be dismissed for want of prosecution.  The appellant did not respond.  The appeal is dismissed
for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  Costs of appeal are taxed against
appellant.							PER CURIAM

DO NOT PUBLISH